J-S64038-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

WALTER R. STINGER, SR.                           IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                           Appellant

                      v.

CHESAPEAKE APPALACHIA, LLC

                           Appellee                   No. 831 WDA 2014


               Appeal from the Order Entered April 29, 2014
              In the Court of Common Pleas of Greene County
                    Civil Division at No(s): AD-860-2010


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and LAZARUS, J.

MEMORANDUM BY GANTMAN, P.J.:                     FILED DECEMBER 15, 2014

     Appellant, Walter R. Stinger, Sr. (“Mr. Stinger”), appeals from the

order entered in the Greene County Court of Common Pleas, which granted

the petition of Appellee, Chesapeake Appalachia, LLC (“Chesapeake”), to

enforce the parties’ settlement agreement. We affirm.

     The relevant facts and procedural history of this case are as follows.

Mr. Stinger, as trustee of the Walter R. Stinger Living Trust, owned

approximately four hundred and three (403) acres of land in the Aleppo

Township, excluding the rights to the oil and gas within the property.

Chesapeake held a lease to the oil and gas and operated gas wells on Mr.

Stinger’s property.    On July 30, 2010, Mr. Stinger filed an action against

Chesapeake for damages it caused to the surface of Mr. Stinger’s property

by operating the wells.      Chesapeake filed an answer denying its activities
J-S64038-14


destroyed or devalued Mr. Stinger’s property, and noting that Mr. Stinger

had declined offers of compensation for surface disturbances to the property.

During the course of discovery, the parties attempted to reach a settlement

agreement in which Mr. Stinger would sell his property to Chesapeake and

discontinue the litigation.

       On July 30, 2013, Mr. Stinger’s counsel (“prior counsel”) wrote a letter

to Mr. Stinger indicating that Chesapeake would offer Mr. Stinger a sum

certain if Mr. Stinger made a “binding, written demand” for that amount

(“settlement amount”).1 (Prior Counsel’s Letter to Mr. Stinger, 7/30/13, at

1; R.R. at 162a). As an additional inducement for Mr. Stinger to settle, prior

counsel offered to reduce the firm’s fee by three percent.         (See id.)    The

letter set forth that Mr. Stinger would pay attorney’s fees in the amount of

$200,000.00 if the property sold for the settlement amount.             (Id.)   Mr.

Stinger signed the July 30, 2013 letter (“revised fee agreement”) on August

2, 2013 under the statement: “The within fee arrangements are hereby

acknowledged and agreed.” (Id.)

       The next day, prior counsel sent the following letter to counsel for

Chesapeake:

          This letter will confirm that [Mr. Stinger] is willing to settle
          this matter at the sum of [the settlement amount]. Please
          note that Mr. Stinger has signed this letter consenting to
____________________________________________


1
  The record indicates the parties agreed to keep the amount of settlement
confidential.



                                           -2-
J-S64038-14


        the aforesaid sum. The terms of the aforesaid settlement
        will need to be finalized, if the same is agreed to. Thank
        you.

(Prior Counsel’s Letter to Chesapeake, 7/31/13, at 1; R.R. at 161a).

Underneath prior counsel’s signature, the letter states: “I consent to the

settlement of the sum of [the settlement amount] for the above captioned

matter. It is my understanding that the attorneys for the plaintiff and the

defendant will finalize the terms for the settlement.”    (Id.)   Mr. Stinger

signed his name below this statement along with the date of July 31, 2013.

(See id.)

     Counsel for Chesapeake responded on August 6, 2013, as follows:

        In response to [prior counsel’s] letter of July 31, 2013, to
        [Chesapeake’s counsel], Chesapeake will agree to settle
        this matter by purchasing Mr. Stinger’s property which is
        the subject of this action and will agree to pay a total of
        [the settlement amount], conditioned as follows:

            1.   Clear title with a warranty from the trust and Mr.
                 Stinger. Chesapeake will have a reasonable time
                 to obtain a title opinion and appraisal.

            2.   The allocation of the [settlement amount]
                 payment will include $200,000 for attorney’s fees,
                 with the remaining allocation of [the settlement
                 amount] between purchase price and damages to
                 be at Chesapeake’s reasonable discretion and
                 based on an appraisal of the property with the
                 understanding that it is the shared goal of the
                 parties to minimize the tax consequences for both
                 parties.

            3.   The parties will agree to a confidential settlement
                 agreement which will provide for:

                 a.    A full release of all claims that Mr. Stinger,

                                    -3-
J-S64038-14


                        the trust and their heirs and assigns made
                        or could have made relating to the property.

                   b.   The dates and conditions for closing.

                   c.   Dismissal with prejudice of the lawsuit filed
                        at Walter R. Stinger, Sr. v. Chesapeake
                        Appalachia, L.L.C., A.D. No. 860-2010.

             4.    An agreement that Chesapeake may begin its
                   reclamation work now without any interference,
                   objection or motion for injunction from Mr.
                   Stinger.

          If these terms are agreeable, please sign below and
          return. I will get the settlement agreement drafted for
          your review.

(Chesapeake’s Letter to Prior Counsel, 8/6/13, at 1-2; R.R. at 164a-165a).

Chesapeake’s counsel signed below these terms.       (See id. at 2; R.R. at

165a).     Under that signature, the letter continues: “The terms outlined

above in items 1-3 are agreed to in principle pending agreement to a signed

settlement agreement. Item 4 is agreed to as of the date noted below[.]”

(Id.)    Prior counsel signed the letter below this statement along with the

date of August 9, 2013. (Id.)

        On September 3, 2013, Chesapeake filed a motion to discontinue a

pretrial conference scheduled for the following day, based on its belief that

the parties had reached a settlement agreement.           The court granted

Chesapeake’s motion. On September 4, 2013, Mr. Stinger appeared in court

for the pre-trial conference; however, neither prior counsel nor anyone on

behalf of Chesapeake attended. Prior counsel and counsel for Chesapeake


                                    -4-
J-S64038-14


subsequently drafted a final settlement agreement.            Nevertheless, Mr.

Stinger refused to sign the document or provide Chesapeake with the

relevant settlement documents.

        On December 6, 2013, Chesapeake filed a petition to enforce the

settlement agreement.            Mr. Stinger subsequently hired new counsel

(“replacement counsel”), who entered his appearance on December 19,

2013.2 Mr. Stinger filed an answer to Chesapeake’s petition that same day,

and amended it on December 31, 2013.             On February 18, 2014, the trial

court held a hearing on Chesapeake’s petition to enforce the settlement

agreement.      At the hearing, Mr. Stinger alleged the settlement agreement

was unenforceable for the following reasons: Mr. Stinger did not intend to

sell the property; Mr. Stinger wanted the case to proceed to trial; Mr.

Stinger had no involvement with the settlement negotiations after he signed

the July 31, 2013 letter; Mr. Stinger did not agree to the final terms of the

settlement and prior counsel lacked authority to agree to those terms; and

prior counsel’s fee was excessive in light of the parties’ alleged settlement.

        The court granted Chesapeake’s motion on April 29, 2014. The court

ordered Chesapeake to arrange closing and provide the total consideration

due to Mr. Stinger at closing; and ordered Mr. Stinger to provide the deed to

the property at closing. The court also ordered Chesapeake to deposit

____________________________________________


2
    Replacement counsel is also counsel on appeal.



                                           -5-
J-S64038-14


$200,000.00 from the settlement amount (the disputed attorney’s fee) with

the court, pending disposition of prior counsel’s claim for fees. On May 8,

2014, Mr. Stinger filed a motion for reconsideration, or alternatively, for a

stay of the proceedings pending appeal.          The court denied Mr. Stinger’s

motion on May 16, 2014.               That day, Chesapeake filed a motion for

clarification, asking the court to make clear whether its April 29, 2014 order

required Mr. Stinger to take all necessary actions to enforce the settlement

and closing, including execution of the settlement agreement and purchase

agreement.      The court granted Chesapeake’s motion, specifying that Mr.

Stinger must take all necessary action to effectuate the settlement and

closing, and shall provide Chesapeake with the executed settlement

agreement and purchase agreement on or before May 22, 2014. On May 19,

2014, Mr. Stinger timely filed a notice of appeal.3 The court did not order,

and Mr. Stinger did not file, a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b).

       On May 23, 2014, Mr. Stinger filed a motion for clarification in the trial

court, asking whether he was still obligated to execute the settlement

agreement in light of his appeal. The court denied Mr. Stinger’s motion that
____________________________________________


3
  Mr. Stinger did not file an application for stay with this Court per Pa.R.A.P.
1732(b) (stating party may file application for stay of trial court’s order in
appellate court pending appeal; application must show that trial court denied
application for stay in first instance and supply trial court’s reasons for its
denial of stay; application shall also show reasons for relief requested and
facts relied upon).



                                           -6-
J-S64038-14


day, and made clear that its order entered April 29, 2014, as clarified by the

May 16, 2014 order, remained in effect.      In accordance with the court’s

directives, Mr. Stinger executed the relevant settlement documents.       The

parties proceeded to closing on June 6, 2014.          On August 1, 2014,

Chesapeake sold the property to a third party.          Chesapeake filed an

application in this Court on August 29, 2014, to dismiss the appeal as moot

due to Chesapeake’s sale of the property to a third party.

      As a prefatory matter, we must consider Chesapeake’s application to

dismiss the appeal as moot and observe:

         As a general rule, an actual case or controversy must exist
         at all stages of the judicial process, or a case will be
         dismissed as moot. An issue can become moot during the
         pendency of an appeal due to an intervening change in the
         facts of the case or due to an intervening change in the
         applicable law. In that case, an opinion of this Court is
         rendered advisory in nature. An issue before a court is
         moot if in ruling upon the issue the court cannot enter an
         order that has any legal force or effect.

Warmkessel v. Heffner, 17 A.3d 408, 412-13 (Pa.Super. 2011), appeal

denied, 613 Pa. 671, 34 A.3d 833 (2011) (quoting In re D.A., 801 A.2d
614, 616 (Pa.Super. 2002) (en banc)). “The concept of mootness focuses

on a change that has occurred during the length of the legal proceedings.”

Warmkessel, supra at 413 (quoting In re Cain, 527 Pa. 260, 263, 590
A.2d 291, 292 (1991)).     “If an event occurs that renders impossible the

grant of the requested relief, the issue is moot and the appeal is subject to

dismissal.”   Warmkessel, supra (quoting Delaware River Preservation


                                    -7-
J-S64038-14


Co., Inc. v. Miskin, 923 A.2d 1177, 1183 n.3 (Pa.Super. 2007)).

      Notably, however, an adverse party may not create mootness through

“deliberate factual manipulation.” Jefferson Bank v. Newton Associates,

686 A.2d 834, 838 (Pa.Super. 1996).             In Jefferson, a condominium

association (“Middleton”) obtained judgment against the owner of eleven

condominium     units   (“Newton”)    for   failure   to   pay   common   expense

assessment dues, and filed liens against the units. Middleton subsequently

filed suit against Jefferson Bank (“Jefferson”), the primary mortgage holder

of the units, to recover the judgment (rather than seeking to enforce liens).

Thereafter, Jefferson obtained six mortgage foreclosure judgments against

Newton, for failure to pay taxes, and filed a writ of execution to sell those

units at sheriff’s sale. Prior to the sale, Jefferson assigned the judgments to

another entity (“Shell”). Shell was the successful bidder at sheriff’s sale for

each unit, and Middleton’s liens on the units extinguished by operation of

law. Shell had previously entered into agreements with several third parties

to re-sell the units. Middleton filed petitions in the trial court to set aside the

sheriff’s sale alleging fraud, and to stay issuance of deeds to the prospective

third party buyers.     The court denied Middleton’s petitions, and Middleton

appealed. Jefferson and Shell argued Middleton’s appeal was moot.

      On appeal, this Court explained:

         Presently, appellees [Jefferson and Shell] argue that this
         appeal is moot because titles to all of the condominium
         units at issue were transferred to third parties subsequent
         to appellant’s filing of its notice of appeal. This is a

                                       -8-
J-S64038-14


        specious argument, for it ignores the essential fact
        that, in the present appeal, it was appellees who
        transferred the properties after appellant took its
        appeal.   This is a distinction with a difference,
        because our courts have never held that an adverse
        party may create mootness through deliberate
        factual manipulation.

        Appellant has always maintained that its interests were
        violated by way of a fraudulent sheriff’s sale. Appellant
        has taken no action which would divest it of a real interest
        in the outcome of these proceedings, and appellees’
        unilateral actions to that effect will not result in a finding a
        mootness. We will, therefore, review the substance of
        appellant’s claims.

Id. at 838 (emphasis added).       Thus, this Court held that Jefferson and

Shell’s sale of the condominium units at issue to third party buyers after

Middleton filed its notice of appeal did not result in a change in facts that

rendered Middleton’s appeal moot. Id.

     Instantly, on April 29, 2014, the court granted Chesapeake’s petition

to enforce the settlement agreement and ordered Mr. Stinger to abide by the

terms of the agreement. The court reinforced its order when it denied Mr.

Stinger’s motions for reconsideration and clarification on May 16, 2013, and

May 23, 2013, respectively. Mr. Stinger followed the court’s directives and

proceeded to execute the relevant settlement documents. Chesapeake, the

adverse party, subsequently conveyed the property to a third party after

Mr. Stinger filed a notice of appeal.      Significantly, Mr. Stinger took no

independent action to divest his interest in the outcome of the proceedings;

instead, he continuously maintained the settlement agreement was invalid


                                     -9-
J-S64038-14


and moved several times for the court to reconsider and clarify its order

enforcing the agreement.       See Jefferson, supra.         As Chesapeake’s

unilateral action caused the property at issue to be sold to a third party,

Chesapeake cannot now assert the appeal is moot, based on an intervening

change in the facts, which was brought about by Chesapeake’s deliberate

subsequent actions. See id.

      Additionally, Mr. Stinger argues that his property sold for less than it

was worth, due to his prior counsel’s actions.      If Mr. Stinger prevails on

appeal, Chesapeake can still compensate him monetarily. Thus, the transfer

of property to a third party does not render relief impossible in this case.

See Warmkessel, supra.          For these reasons, we deny Chesapeake’s

application to dismiss the appeal as moot.

      As a second preliminary matter, we note appellate briefs must conform

in all material respects to the briefing requirements set forth in the

Pennsylvania Rules of Appellate Procedure; this Court may quash or dismiss

an appeal if an appellant fails to conform with these requirements. Pa.R.A.P.

2101. See also Pa.R.A.P. 2114-2119 (addressing specific requirements of

each subsection of brief on appeal).     Regarding the statement of the case

section of an appellate brief, Rule 2117 provides, in pertinent part:

         Rule 2117. Statement of the Case

            (a) General rule.—The statement of the case shall
         contain, in the following order:

                                     *    *    *


                                    - 10 -
J-S64038-14


               (4) A closely condensed chronological statement, in
            narrative form, of all the facts which are necessary to
            be known in order to determine the points in
            controversy, with an appropriate reference in each
            instance to the place in the record where the evidence
            substantiating the fact relied on may be found. See
            Rule 2132 (references in briefs to the record).

                                     *   *    *

            (b) All argument to be excluded.—The statement
         of the case shall not contain any argument. It is the
         responsibility of appellant to present in the statement of
         the case a balanced presentation of the history of the
         proceedings and the respective contentions of the parties.

Pa.R.A.P. 2117(a)(4), (b).

      Additionally, as to the argument section of an appellate brief, Rule

2119(a) provides:

         Rule 2119. Argument

            (a) General rule.—The argument shall be divided
         into as many parts as there are questions to be argued;
         and shall have at the head of each part—in distinctive type
         or in type distinctively displayed—the particular point
         treated therein, followed by such discussion and citation of
         authorities as are deemed pertinent.

Pa.R.A.P. 2119(a). Importantly, where an appellant fails to properly raise or

develop his issues on appeal, or where his brief is wholly inadequate to

present specific issues for review, a court will not consider the merits of the

claims raised on appeal.     Butler v. Illes, 747 A.2d 943 (Pa.Super. 2000)

(holding appellant waived claim where she failed to set forth adequate

argument concerning her claim on appeal; appellant’s argument lacked

meaningful substance and consisted of mere conclusory statements;


                                    - 11 -
J-S64038-14


appellant failed to cogently explain or even tenuously assert why trial court

abused its discretion or made error of law). See also Lackner v. Glosser,

892 A.2d 21 (Pa.Super 2006) (explaining appellant’s arguments must

adhere to rules of appellate procedure, and arguments which are not

appropriately developed are waived on appeal; arguments not appropriately

developed include those where party has failed to cite any authority in

support of contention); Estate of Haiko v. McGinley, 799 A.2d 155

(Pa.Super. 2002) (stating rules of appellate procedure make clear appellant

must support each question raised by discussion and analysis of pertinent

authority; absent reasoned discussion of law in appellate brief, this Court’s

ability to provide appellate review is hampered, necessitating waiver of issue

on appeal).

      Instantly, the defects in Mr. Stinger’s brief are substantial.        Mr.

Stinger’s “Statement of the Case” totals sixteen (16) pages, fourteen (14) of

which are merely a cut-and-paste of prior filings in this litigation and certain

excerpts from the trial court’s opinion, which Mr. Stinger repeats verbatim

without attribution to the trial court. In the two pages in which Mr. Stinger

actually discusses the facts of this case, he fails to present a closely

condensed chronological statement containing all relevant facts necessary to

resolve this appeal. See Pa.R.A.P. 2117(a). Likewise, Mr. Stinger does not

provide a balanced presentation of the history of the proceedings and the

respective contentions of the parties (aside from Mr. Stinger’s inclusion of


                                     - 12 -
J-S64038-14


the actual prior filings in this matter). See Pa.R.A.P. 2117(b). Instead, his

statement of the case consists of a brief procedural history followed by his

argument that the alleged settlement agreement failed to include all material

terms and was a result of negotiations between Chesapeake and prior

counsel, who operated without Mr. Stinger’s authority.               Inclusion of

argument in Mr. Stinger’s statement of the case violates Rule 2117(b). See

id.

      More     importantly,   Mr.   Stinger’s   argument   section   is   woefully

inadequate. At the outset, Mr. Stinger’s argument again consists of mostly a

cut-and-paste of prior filings in this matter, including cut and pasted portions

of Chesapeake’s earlier filings.      As to the pages containing Mr. Stinger’s

original thoughts, he cites no legal authority whatsoever to support his

contentions.    See Pa.R.A.P. 2119(a); Lackner, supra; Haiko, supra.           In

fact, the only citation to legal authority in Mr. Stinger’s entire appellate brief

appears on the pages where he copied and pasted Chesapeake’s filings.

Additionally, Mr. Stinger attempts to incorporate by reference “all prior

paragraphs of all pleadings filed by him and [Chesapeake] as though fully

set forth herein.” (Mr. Stinger’s Brief at 20). See Moses Taylor Hosp. v.

White, 799 A.2d 802 (Pa.Super. 2002), appeal denied, 570 Pa. 687, 808
A.2d 572 (2002) (stating appellate briefs are simply not appropriate vehicles

for incorporation by reference of matters appearing in previously filed legal

documents).     For these reasons, we could quash Mr. Stinger’s brief and


                                      - 13 -
J-S64038-14


dismiss the appeal.     See Pa.R.A.P. 2101.     In all fairness to Mr. Stinger,

however, we will address the one issue we can review, despite the many

shortcomings in Mr. Stinger’s brief:

         DID THE TRIAL COURT ABUSE ITS DISCRETION IN
         GRANTING THE RELIEF REQUESTED IN [CHESAPEAKE’S]
         PETITION TO ENFORCE SETTLEMENT [IN] FAVOR OF
         [CHESAPEAKE] AND THEREAFTER SPECIFIC ORDERS TO
         ENFORCE THE ORIGINAL ORDER?

(Mr. Stinger’s Brief at 3).

      Essentially, Mr. Stinger argues that prior counsel lacked the authority

to enter into a settlement agreement on Mr. Stinger’s behalf. He contends

prior counsel acted solely in counsel’s own interest to increase his

compensation, rather than acting in Mr. Stinger’s interest.        Mr. Stinger

maintains he did not give prior counsel authority to enter into a settlement

agreement. Mr. Stinger avers prior counsel was quick to send a “binding,

written demand” to Chesapeake in an attempt to settle the case and collect

his fee, without explaining to Mr. Stinger that the demand would constitute a

final settlement.    Mr. Stinger emphasizes he would not have given prior

counsel authority to execute the settlement agreement because, in doing so,

Mr. Stinger abandoned his potential lawsuit against Chesapeake, sold his

property for less than it was worth, and incurred a burdensome tax

consequence.        Mr. Stinger insists the settlement agreement unfairly

rewarded prior counsel and Chesapeake, to Mr. Stinger’s detriment.         Mr.

Stinger claims he wanted a trial to resolve his dispute with Chesapeake, and


                                       - 14 -
J-S64038-14


prior counsel ignored Mr. Stinger’s goal to have his day in court, took

advantage of him, and “barnstorm[ed]” an agreement against Mr. Stinger’s

best interests.

      Alternatively, Mr. Stinger argues that, even if prior counsel had

authority to enter into the settlement agreement, the agreement is

nevertheless unenforceable because it did not include certain material terms.

Mr. Stinger contends the settlement agreement failed to include a precise

calculation of the allocation between purchase price for the property and

underlying damages incurred due to Chesapeake’s drilling on the property

(which formed the basis for Mr. Stinger’s complaint). Mr. Stinger claims any

agreement between the parties was, at most, an agreement to agree in the

future, which does not constitute an enforceable contract.       Mr. Stinger

highlights that after prior counsel told Chesapeake the parties would settle

the case, Mr. Stinger appeared in court for a previously scheduled pre-trial

conference, which demonstrates Mr. Stinger’s belief that the parties had not

yet negotiated a settlement; and unbeknownst to Mr. Stinger, the court

cancelled the pre-trial conference based on Chesapeake’s representations

that the parties were negotiating settlement. Mr. Stinger avers the parties

had a clear understanding throughout the proceedings that they would

present a final settlement in open court, so the court and the parties could

both adopt the settlement agreement.        Mr. Stinger concludes this Court

must reverse the trial court’s order enforcing the settlement agreement or


                                   - 15 -
J-S64038-14


remand the matter for a hearing. We disagree.

     Our standard and scope of review in this case are as follows:

        The enforceability of settlement agreements is determined
        according to principles of contract law. Because contract
        interpretation is a question of law, this Court is not bound
        by the trial court’s interpretation. Our standard of review
        over questions of law is de novo and to the extent
        necessary, the scope of our review is plenary as the
        appellate court may review the entire record in making its
        decision. With respect to factual conclusions, we may
        reverse the trial court only if its findings of fact are
        predicated on an error of law or are unsupported by
        competent evidence in the record.

           The law of this Commonwealth establishes that an
           agreement to settle legal disputes between parties is
           favored. There is a strong judicial policy in favor of
           voluntarily settling lawsuits because it reduces the
           burden on the courts and expedites the transfer of
           money into the hands of a complainant. If courts
           were called on to reevaluate settlement agreements,
           the judicial policies favoring settlements would be
           deemed useless.         Settlement agreements are
           enforced according to principles of contract law.
           There is an offer (the settlement figure), acceptance,
           and consideration (in exchange for the plaintiff
           terminating his lawsuit, the defendant will pay the
           plaintiff the agreed upon sum).

           Where a settlement agreement contains all of the
           requisites for a valid contract, a court must enforce
           the terms of the agreement. This is true even if the
           terms of the agreement are not yet formalized in
           writing. …

        [Mastroni-Mucker v. Allstate Ins. Co., 976 A.2d 510,
        518 (Pa.Super. 2009), appeal denied, 605 Pa. 715, 991
A.2d 313 (2010)] (internal citations and quotation marks
        omitted).

Step Plan Services v. Koresko, 12 A.3d 401, 408-09 (Pa.Super. 2010)


                                   - 16 -
J-S64038-14


(some internal citations and quotation marks omitted).

     “[I]f the parties agree on essential terms and intend them to be

mutually binding, a contract is formed even though the parties intend to

adopt a formal document later which will include additional terms.” Compu

Forms Control, Inc. v. Altus Group, Inc., 574 A.2d 618, 624 (Pa.Super.

1990). Importantly:

        The law demands of every [person] who bargains with
        another that he should do so only after due reflection of
        the possible consequences of his bargain and if he
        misjudges consequences that could have been expected by
        a reasonably intelligent man, he cannot rely on the law to
        remedy his fecklessness. Absent some legally recognized
        infringement of the law of contract by one party, the law
        will not reform a written contract so as to make a contract
        for the parties that they did not make for themselves and
        certainly never to rescue a party who did not reasonably
        foresee the consequences of his bargain.

Id. (quoting New Charter Coal Co. v. McKee, 411 Pa. 307, 312, 191 A.2d
830, 833 (1963)). Once formed, a settlement will not be set aside except

upon a clear showing of fraud, duress, or mutual mistake.       Step Plan,

supra at 409. “Where the parties, without any fraud, duress, or mistake,

have deliberately put their engagements in writing, the law declares the

writing to be not only the best, but the only evidence of their agreement….”

Id. (quoting Ragnar Benson, Inc. v. Hempfield Tp. Mun. Authority, 916
A.2d 1183, 1189 (Pa.Super. 2007)).

     Instantly, the trial court granted Chesapeake’s petition to enforce the

settlement agreement, reasoning:


                                   - 17 -
J-S64038-14


       Settlement discussions had proceeded between the parties
       to the point where [Chesapeake] suggested a purchase of
       [Mr. Stinger’s] land rather than payment of damages. The
       testimony showed that even prior to the litigation, [Mr.
       Stinger] had considered selling the land and had listed it
       for sale. On July 30, 2013, [prior counsel] wrote to [Mr.
       Stinger], advising him that [Chesapeake] had indicated
       that a certain sum was available if [Mr. Stinger] made a
       “binding, written demand” for that amount.          As an
       additional inducement to [Mr. Stinger] to accept the
       proposal, [prior counsel] agreed to reduce their fee. [Mr.
       Stinger] signed the letter acknowledging the revised fee
       agreement.

       On July 31, 2013, [prior counsel] wrote to counsel for
       [Chesapeake]:

          This letter will confirm that [Mr. Stinger] is willing to
          settle this matter at the sum of [the settlement
          amount]. Please note that Mr. Stinger has signed
          this letter consenting to the aforesaid sum. The
          terms of the aforesaid settlement will need to be
          finalized if the same is agreed to. Thank you.

                                               Very truly yours,
                                         By: /s/ [prior counsel]
                                      [prior counsel’s signature]

          I consent to the settlement of the sum of [the
          settlement amount] for the above captioned matter.
          It is my understanding that the attorneys for the
          plaintiff and the defendant will finalize the terms of
          the settlement.

          /s/ [Mr. Stinger]______
                7/31/13
          [Mr. Stinger’s signature]                         Date

       In response to [prior counsel’s] letter of July 31, 2013,
       counsel for [Chesapeake] wrote on August 6, 2013:

          …Chesapeake will agree to settle this matter by
          purchasing Mr. Stinger’s property…and will pay a


                                   - 18 -
J-S64038-14


          total of [the settlement amount] conditioned as
          follows:

              1. ***
              2. ***
              3. The parties will agree to a confidential
              settlement agreement which will provide for:
                 a.    A full release of all claims
                 b.    ***
                 c.    Dismissal with prejudice of the
                 lawsuit…

       At this point, there was offer and acceptance and therefore
       a binding contract. [Mr. Stinger] disputes this and claims
       that his consent to settle this matter for a specific sum of
       money was only an agreement to agree at some time in
       the future. In his Brief in Opposition to the Petition to
       Enforce Settlement he states: “All parties clearly
       understood that there would never be a settlement until it
       was presented in open [c]ourt for adoption by the [c]ourt
       and the parties in a knowing intelligent manner.” This is
       news to the [c]ourt.      Generally, the only settlements
       requiring [c]ourt approval are wrongful death actions and
       cases involving minors. Most civil litigation is settled as in
       this case, by agreement of the parties. Eventually, the
       settlement is noted on the record by the plaintiff’s praecipe
       to discontinue, which certainly does not require court
       approval.

       Often the argument in these kinds of cases is that the
       attorney lacked express authority to bind his client. Here,
       any question of [prior counsel’s] authority was pretty much
       satisfied by [Mr. Stinger’s] signature on the July 31, 2013
       letter, where he specifically agreed to the settlement
       amount and where he expressly authorized his attorney to
       “finalize the terms for the settlement.” In his brief, [Mr.
       Stinger] claims that he really did not mean this, and as
       evidence offers his “actions to fire old counsel and retain
       new counsel.” To a disinterested observer, those actions
       by [Mr. Stinger] indicate that at some point after July 31,
       2013, he simply changed his mind.

       Next, [Mr. Stinger] argues that there was no mutual
       consent because an essential element of the bargain had

                                   - 19 -
J-S64038-14


         yet to be resolved, that is, the division of the proceeds
         between consideration for the land and damages. While
         this is a significant issue, we believe it is one of “terms of
         the settlement” that [Mr. Stinger] authorized his then
         counsel to finalize. Obviously, it is in the best interest of a
         seller in [Mr. Stinger’s] position to reduce consideration to
         minimize capital gain, but the parties’ discretion is not
         unlimited. There are other interested parties, the Internal
         Revenue Service, for instance, that have the right to
         scrutinize this transaction. An artificially low sale price
         might attract attention by a taxing body. It is certainly in
         [Chesapeake’s] best interest and to be expected by [Mr.
         Stinger] that [Chesapeake] would have to have some
         evidence, such as an appraisal from a real estate expert,
         to justify whatever figure was finally agreed upon.

         [Mr. Stinger] in his brief continuously suggests that the
         proposed settlement was a bad bargain for him, as though
         this [c]ourt should concern itself with the adequacy of
         consideration in any kind of a contract situation where the
         party is sui juris.        He suggests that the agreed
         consideration was less than the property was worth, but
         offers no objective indication of value. While we honor the
         parties’ request to keep the final settlement figure
         confidential, it will be useful to know that the settlement
         figure was more than three and one-half times what [Mr.
         Stinger] paid for the land eleven years earlier.

                                  *     *      *

(Trial Court Opinion, filed April 29, 2014, at 4-7; R.R. at 48a-51a) (internal

citations omitted).   We accept the court’s sound reasoning.        The parties’

letters contain all of the requisites for a valid contract.    See Step Plan,

supra.    Additionally, the letters set forth the essential terms of the

settlement agreement, leaving additional items to be finalized at a later

date, at which point the parties would execute a final settlement document

memorializing those terms. See Compu Forms, supra. Significantly, Mr.


                                      - 20 -
J-S64038-14


Stinger does not claim he signed the July 31, 2013 letter as a result of fraud,

duress, or mistake. See Step Plan, supra. The parties’ letters constitute

the best evidence of their agreement to settle, and we see no reason to

disturb the court’s decision to enforce that agreement.4 See id. Mr. Stinger

states in the Conclusion of his brief, “it certainly seems abundantly clear that

[Mr. Stinger] at the very least changed his mind.”      (Mr. Stinger’s Brief at

41).      Mr. Stinger’s “change of heart,” however, does not render the

settlement agreement invalid. See Compu Forms, supra. Accordingly, we

affirm.

       Order affirmed.



Judgment Entered.




____________________________________________


4
  Regarding Mr. Stinger’s specific arguments that prior counsel did not act in
Mr. Stinger’s best interests or effectively assist his case, these claims are
waived for failure to properly develop them on appeal with citation to legal
authority. See Lackner, supra; Haiko, supra. To the extent Mr. Stinger
complains about prior counsel’s fee, Mr. Stinger’s signature on the revised
fee agreement indicates he agreed to pay prior counsel a fee of $200,000.00
if Chesapeake paid the settlement amount. (See Prior Counsel’s Letter to
Mr. Stinger, 7/30/13, at 1; R.R. at 162a.) In any event, in its order granting
Chesapeake’s petition to enforce the settlement agreement, the court
directed Chesapeake to deposit the disputed $200,000.00 with the court
pending disposition of prior counsel’s claim for fees. The certified record
reveals no outcome of that proceeding, which is not properly the subject of
this appeal in any event.



                                          - 21 -
J-S64038-14


Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2014




                          - 22 -